         Case 5:21-cv-00108 Document 1 Filed on 08/31/21 in TXSD Page 1 of 4




                    IN THE UNITED STATES DISTICT COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

 LUIS MEDINA

 Plaintiff,

                                                                 Civil Action No.   _________

 VS.

 UNITED STATES OF AMERICA,
 Defendant.


                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES, LUIS MEDINA, hereinafter called Plaintiff, complaining of and about

United States of America, hereinafter called Defendant, and for cause of action shows unto the

Court the following:

                                           I. PARTIES

    1.    Plaintiff, LUIS MEDINA, is an Individual residing in Webb County, Texas.

    2. Defendant, the United States of America, may be served by serving acting United States

 Attorney United States Attorney Jennifer Lowery at 1000 Louisiana Street, Ste 2300, Houston,

 TX 77002. Service will be made via email, USATXS.CivilNotice@usdoj.gov and by mail.

                                       II. JURISDICTION

    3.    The Court has jurisdiction over the lawsuit under 28 U.S.C. §1346(b) because the suit

 involves a claim against a federal agency of the United States for personal injury caused by

 the negligent and/or wrongful act or omission of a government employee while acting within

 the scope of his employment.
     Case 5:21-cv-00108 Document 1 Filed on 08/31/21 in TXSD Page 2 of 4



                                            III. VENUE

  4. Venue is proper in this district under 28 U.S.C. §1402(b) because the act and/or omission

complained of occurred in the Southern District of Texas.

                                 IV. CONDITIONS PRECEDENT

  5. Plaintiff timely presented this claim in writing to U.S. Customs and Border Protection.

                                             V. FACTS

  6. On October 11, 2019, LUIS MEDINA, sustained injuries and damages when his vehicle

was struck by a vehicle owned by U.S. Customs and Border Protection and driven by a U.S.

Customs and Border Protection’s employee acting in the course and scope of employment.

  7. On said date, Plaintiff vehicle was traveling westbound on W. Bob Bullock Loop, when

U.S. Customs and Border Protection’s employee, Ariana Marie Gutierrez, while traveling on

IH 35 failed to yield the right of way at a red signal light collided into Plaintiff’s vehicle.

Plaintiff sustained serious injuries as a result of the collision.

                                 VI. CAUSES OF ACTION
                          UNDER THE FEDERAL TORT CLAIMS ACT

  8. Ariana Marie Gutierrez’s acts and/or omissions complained of constituted negligence.

  9. Ariana Marie Gutierrez was an employee of Defendant, United States of America, and

was acting in the course and scope of her office or employment and had a duty to exercise

ordinary care and operate the motor-driven equipment reasonably and prudently. Plaintiff’s

injuries were proximately caused by Ariana Marie Gutierrez’s negligent, careless and reckless

regard of said duty. Specifically, Ariana Marie Gutierrez failed to disregarded a red signal and

collided into Plaintiff’s vehicle.

  10. Under the laws of the State of Texas, a private person would be liable to Plaintiff for

the act and/or admissions described above. Under 28 U.S.C. §2674, the United States is liable

to Plaintiffs for their damages in the same manner and to the same extent as a private individual
    Case 5:21-cv-00108 Document 1 Filed on 08/31/21 in TXSD Page 3 of 4




under like circumstances under the common and statutory laws of Texas for the negligent acts

committed.

                                         VII. DAMAGES

  11. As a direct and proximate result of defendant’s negligence, Plaintiff suffered the

following injuries and damages:

       a.    Physical pain and mental anguish in the past and future;

       b.    Lost earnings;

       c.    Loss of earning capacity;

       d.    Disfigurement in the past and future;

       e.    Physical impairment in the past and future;

       f.    Medical expenses in the past and future;

       g.    Loss of consortium in the past and future;

       h.    Loss of household services in the past and future; and

       i.    Property Damage.

                                    VIII. JURY DEMAND

  12. Plaintiff’s assert their rights under the Seventh Amendment to the U.S. Constitution and

demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all issues.



                                           PRAYER

     WHEREFORE, PREMISES CONSIDERED, Plaintiff, LUIS MEDINA, respectfully

prays that the Defendant be cited to appear and answer herein, and that upon a final hearing of

the cause, judgment be entered for the Plaintiffs against Defendant for damages in an amount

within the jurisdictional limits of the Court; exemplary damages, excluding interest, together

with pre-judgment interest (from the date of injury through the date of judgment) at the
    Case 5:21-cv-00108 Document 1 Filed on 08/31/21 in TXSD Page 4 of 4




maximum rate allowed by law; post-judgment interest at the legal rate, costs of court; and such

other and further relief to which the Plaintiff may be entitled at law or in equity.


                                             Respectfully submitted,


                                             By: /s/ Joseph Monahan
                                             Joseph Monahan
                                             Texas Bar No. 00795979
                                             Federal Bar No.31582


                                             Law Offices of Joseph Monahan
                                             2344 Laguna del Mar Court
                                             Suite 205
                                             Laredo, Texas 78045
                                             Tel. (956)729-8800
                                             Fax. (956)729-7200

                                             Attorneys for Plaintiff.
